UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-7003



WARREN PHILLIPS PINK,

                                           Petitioner - Appellant,

          versus


CHARLES E. THOMPSON, Warden of the Staunton
Correctional Center,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. B. Waugh Crigler, Magistrate Judge.
(CA-95-56-R)


Submitted:   July 24, 1997                 Decided:   July 31, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Warren Phillips Pink, Appellant Pro Se. John H. McLees, Jr., OF-
FICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (1994) (cur-

rent version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997)). We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we deny a certificate of probable
cause to appeal and dismiss the appeal on the reasoning of the

district court. Pink v. Thompson, No. CA-95-56-R (W.D. Va. May 13,
1996). See Lindh v. Murphy, 521 U.S. ___, 1997 WL 338568 (U.S. June

23, 1997) (No. 96-6298). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2